In a matrimonial action, the defendant husband appeals from (1) so much of an order of the Supreme Court, Westchester County, dated November 28, 1978, as (a) awarded plaintiff $275 per week for temporary alimony and child support, (b) awarded plaintiff a temporary counsel fee of $1,500, and (c) directed him to provide plaintiff with an automobile, and (2) a further order of the same court, dated April 11, 1979, which, inter alia, authorized plaintiff to enter a money judgment for arrears. Order dated November 28, 1978 affirmed insofar as appealed from, and order dated April 11, 1979 affirmed, without costs or disbursements. A speedy trial is the most effective remedy to cure any alleged inequity in a pendente lite award (see Steinfínk v Steinfink, 65 AD2d 621). Mangano, J. P., Gulotta, Cohalan and Gibbons, JJ., concur.